Citation Nr: 1037846	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-08 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 10 percent for the Veteran's 
service-connected degenerative arthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to August 1996. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

The Veteran testified in support of his claim at a hearing held 
at the RO in January 2007, before a Decision Review Officer.  A 
transcript of that proceeding is of record.  

The issue of entitlement to a temporary 100 percent rating 
based on surgical convalescence has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  

In April 2009, the Board remanded the Veteran's claim for further 
development.  Unfortunately, the claims file reflects that 
further RO action on the claims on appeal is warranted, even 
though such will, regrettably, further delay an appellate 
decision on this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its April 2009 remand, the Board ordered an appropriate 
examination to determine the current severity of the Veteran's 
low back disability.  This examination was conducted in August 
2009.  The Veteran was found to have an increased limitation in 
motion and some neurological findings were indicated.  However, 
the Board notes that some of the findings in that examination 
were unclear, and that evidence submitted subsequent to this 
examination indicates a worsening in these symptoms.  

The examination report and the evidence submitted subsequently 
have raised more questions than they have answered.  For example, 
the overall record is unclear as to the nature and severity of 
the Veteran's neurological manifestations secondary to his low 
back disability.  Furthermore, the Veteran's range of motion with 
regard to his lower back is also unclear.

As such, in order to afford the Veteran every possible 
consideration, the Board finds that he should be afforded an 
additional examination.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
inquire as to whether he has had any 
treatment for his back disorder since May 
2010.  If the Veteran indicates that he has 
received any pertinent treatment, the RO/AMC 
should obtain and associate those records 
with the claims file.

2.  Thereafter, the RO/AMC should schedule 
the Veteran for an appropriate comprehensive 
VA examination to determine the current 
nature and severity of both the Veteran's low 
back disability and any chronic neurological 
manifestations associated with that 
disability.  If possible, the examination 
should be performed by a neurologist.  The 
examiner should be requested to perform any 
and all tests necessary and the results 
should be included in the examination report.  
The examiner is requested to review the 
claims file, and following this review and 
the examination, the examiner should report 
complaints and clinical findings pertaining 
to the Veteran's low back disability in 
detail, including range of motion studies.  
The examiner should also indicate whether the 
Veteran had additional functional loss due to 
flare-ups, fatigability, incoordination, and 
pain on movement pursuant to DeLuca v. Brown, 
8 Vet. App. 202 (1995).  If the examiner 
finds that there is additional limitation of 
motion due to flare-ups, fatigability or 
incoordination, the extent of such limitation 
of motion should be stated in degrees.  
Notation should also be made as to the degree 
of functional impairment attributable to the 
Veteran's low back disability.  A clear 
rationale must be provided for all opinions 
expressed and a discussion of the facts and 
principles involved would be of considerable 
assistance to the Board.  Furthermore, the 
examiner should identify all chronic 
neurologic manifestations of the Veteran's 
service-connected low back disability and 
express their level of severity (i.e., 
slight, moderate, moderately severe, severe).  
If possible, the examiner should delineate 
any impairment or dysfunction attributable to 
any other cause.

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim.  If any 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC), and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



